Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt of preliminary amendment filed on 05/22/2020 is acknowledged. Claims 1 and 3-13 have been amended. Thus, claims 1-15 are pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/04/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
This application is in condition for allowance except for the following formal matters:
Claim Objections
Claims 1-15 are objected to because of the following informalities:  
In claim 1, line 2 and claim 13, line 3, it is suggested that the limitation recites “a grid input for connection to an external grid power supply” should be changed to --a grid input for connecting to an external grid power supply--. 
connection to a solar panel” should be changed to --a solar input for connecting to a solar panel--.
In claim 1, lines 10-15, it is suggested that the limitation recites “a connection unit to connect the LED lighting units of the set of the multiple luminaires together and to the solar converter and thereby the LED lighting units of the set of multiple luminaires is adapted to share the first power, wherein from the perspective of one LED lighting unit of one luminaire, the driver of that one luminaire and the solar converter are in parallel connection with the LED lighting unit and the solar converter and the driver are adapted to drive the LED lighting units simultaneously” should be changed to  
--a connection unit for directly connecting a plurality of LED lighting units of the set of the multiple luminaires together and to the solar converter, and thereby the LED lighting units of the set of multiple luminaires is adapted to share the first power; wherein the driver of one luminaire and the solar converter are in parallel connection with one LED lighting unit of the one luminaire, and wherein the solar converter and the driver are adapted to drive the LED lighting units simultaneously-- to make it clearer and to avoid antecedence basis. And also, changed the limitation of claim 15 similar to claim 1.
In claims 2-12, line 1, it is suggested that the limitation recites “A lighting system” should be changed to --The lighting system-- to avoid antecedence basis.
In claim 6, the limitation recites “A lighting system as claimed in claim 5, comprising a plurality of sets of multiple luminaires, and in claim 11, the limitation recites “A lighting system as claimed in claim 1, comprising a plurality of sets (of multiple luminaires” should be removed, because it is duplicated of claim 3 and also to avoid antecedence basis.
In claim 6, line 2, it is also suggested that the limitation recites “a single MPPT controller” should be spell out as --a single maximum power point track (MPPT) controller-- to make it clearer.
In claim 9, line 1, it is suggested the limitation recites “the drivers” should be changed to –the driver-- to avoid antecedence basis.
In claim 11, line 2, it is also suggested that the limitation recites “AC-DC PFC stage” should be changed and spell out as --AC-DC power factor correction (PFC) stage-- to make it clearer.
In claim 13, lines 1-2, it is suggested that the limitation recites “A driver unit  for a luminaire which comprises an LED lighting unit” should be changed to --A driver unit for driving a luminaire having an LED lighting unit-- to make it clearer.
In claim 13, lines 8-9, it is suggested that the limitation recites “a first output for connecting the LED lighting unit either to an LED lighting unit of a connected following luminaire or to the first power” should be changed to -- a first output for connecting the LED lighting unit either to an LED lighting unit of a connected following luminaire or to the first power from the solar panel-- to make it clearer.
In claim 14, lines 1-3, it is suggested that the limitation recites “A luminaire comprising: an LED lighting unit; and a driver unit as claimed in claim 13” should be changed to --A luminaire comprising: the LED lighting unit; and the driver unit as claimed in claim 13-- to avoid antecedence basis.
energy from an external grid power supply” should be changed to -- receiving an AC mains supply from an external grid power supply-- to make it clearer.
In claim 15, line 8, it is suggested that the limitation recites “connecting the LED lighting units of the luminaires together to the first power” should be changed to – connecting a plurality of LED lighting units of the luminaires together to the first power-- to avoid antecedence basis. 
And also, in claim 15, lines 8-12, it is suggested that to change the limitation similar to claim 1 as stated above.
Appropriate correction is required.
Please review the claims carefully and check for antecedence basis.
Allowable Subject Matter
Claims 1-15 are allowable if the objections above are fixed.
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518.  The examiner can normally be reached on M-F 9:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        06/03/2021